Exhibit 10.1

 

THIRD LEASE EXTENSION AGREEMENT

 

Building #5

1330 O’Brien Drive

Menlo Park, California 94025

 

 

THIS THIRD LEASE EXTENSION AGREEMENT (this “Agreement”) is made and entered into
on June 20, 2011 by and between MENLO BUSINESS PARK, LLC, a California limited
liability company (“Lessor”), and DEPOMED, INC., a California corporation
(“Lessee”).

 

RECITALS

 

A.            Lessor and Lessee entered into a Lease dated April 30, 2003, as
modified by that certain Lease Extension Agreement dated July 28, 2006, and as
further modified by that Second Lease Extension Agreement dated March 18, 2008
(collectively, the “Lease”) of the premises referred to as Building #5 located
at 1330 O’Brien Drive, Menlo Park, California 94025, more particularly described
on Exhibit “A” attached to the Lease and incorporated by reference herein (the
“Premises”).  The Premises contain approximately 25,366 rentable square feet of
space.

 

B.            The expiration date of the extended term of the Lease is
January 31, 2012.  Lessor and Lessee wish to extend the expiration date of the
term of the Lease, subject to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.             Defined Terms.  Terms defined in the Lease and used in this
Agreement shall have the meaning ascribed to them in the Lease.

 

2.             Extension of Term.  The term of the Lease is hereby extended for
a period of twelve (12) calendar months commencing on February 1, 2012 and
ending on January 31, 2013 (the “Third Extension Term”).  The Third Extension
Term shall be upon all of the same terms and conditions of the Lease, except
that the Monthly Base Rent payable by Lessee to Lessor during the Third
Extension Term shall be as set forth in Paragraph 3 hereof.  Lessee shall have
no further option to extend the Lease.

 

3.             Monthly Base Rent.  Lessee shall pay to Lessor Monthly Base Rent
during the Third Extension Term, in monthly installments in advance on a triple
net basis in lawful money of the United States, $65,951.60 per month.  Monthly
Base Rent for any partial month shall be prorated on the basis of the number of
calendar days in such month.

 

1

--------------------------------------------------------------------------------


 

4.             Additional Rent; Operating Expenses and Taxes.  In addition to
the Monthly Base Rent payable by Lessee pursuant to Paragraph 3 above, Lessee
shall pay to Lessor during the Third Extension Term, as Additional Rent,
Operating Expenses and Taxes pursuant to Paragraph 5 of the Lease.

 

5.             Condition of the Premises.  Lessee is currently in possession of
the Premises and is conducting business thereon pursuant to the Lease.  Lessee
agrees to accept the Premises in its “as is” condition at the commencement of
the Extension Term.  Lessee acknowledges that Lessor has not inspected the
Premises as a condition to entering into this Agreement. Accordingly, Lessee
agrees that the execution and delivery of this Agreement by Lessor shall not
constitute the approval by Lessor of any alterations to the Premises of which
Lessor lacks actual knowledge, or the waiver by Lessor of any provisions of the
Lease relating to alterations.

 

6.             Security Deposit.  Lessor acknowledges that Lessor has received
from Lessee and is currently holding the sum of Eighty Eight Thousand Eight
Hundred Sixty Eight and 60/100 Dollars ($88,868.60) in cash (the “Security
Deposit”), as security for Lessee’s faithful performance of Lessee’s obligations
under the Lease.  Lessor shall continue to hold the Security Deposit during the
remainder of the initial term and during the Third Extension Term pursuant to
Paragraph 7 of the Lease.

 

7.             Real Estate Brokers.  Lessor shall pay a leasing commission to
Tarlton Properties, Inc., who has acted as exclusive leasing agent for Lessor in
connection with this Agreement, pursuant to a separate agreement between Lessor
and said broker.  Lessor shall also pay leasing commissions to GVA Kidder
Mathews, who have acted as leasing agents for Lessee in connection with this
Agreement, pursuant to an agreement between Lessor and said brokers.  Each party
represents and warrants to the other party that it has not had any dealings with
any real estate broker, finder, or other person with respect to this Agreement
other than the above named brokers.  Each party shall hold harmless the other
party from all damages, expenses, and liabilities resulting from any claims that
may be asserted against the other party by any broker, finder, or other person
with whom the other party has or purportedly has dealt, other than the above
named brokers.

 

8.             Notices.  Paragraph 24, Notices, of the Lease is amended to read
as follows:

 

“24.         Notices.  All notices, statements, demands, requests, or consents
given hereunder by either party to the other shall be in writing and shall be
personally delivered or sent by United States mail, registered or certified,
return receipt requested, postage prepaid, and addressed to the parties as
follows:

 

Lessor:

Menlo Business Park, LLC

c/o Tarlton Properties, Inc.

1530 O’Brien, Suite C

Menlo Park, CA 94025

Attention: John C. Tarlton

Telephone: (650) 330-3600

 

2

--------------------------------------------------------------------------------


 

Lessee:

DepoMed, Inc.

1330 O’Brien Drive

Menlo Park, California 94025

Attention: General Counsel

Telephone: (650)462-5900

 

All such notices or other communications given hereunder shall be addressed to
the parties to such other address as either party may have furnished to the
other as a place for the service of notice.  Notices shall be deemed given upon
receipt or attempted delivery where delivery is not accepted.”

 

9.             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.           Continuing Effect.  The parties acknowledge that the Lease remains
in full force and effect as amended hereby, and with the initial term extended
as provided herein.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

“LESSOR”

 

 

 

MENLO BUSINESS PARK, LLC,

 

a California limited liability company

 

 

 

 

 

By:

/s/J.O. Oltmans

 

 

J. O. Oltmans, II, Manager

 

 

 

 

 

By:

/s/James R. Swartz

 

 

James R. Swartz, Manager

 

 

 

 

 

“LESSEE”

 

 

 

DEPOMED, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/James A. Schoeneck

 

 

James A. Schoeneck, President & CEO

 

 

 

 

 

By:

/s/Tammy Cameron

 

 

Tammy Cameron, VP Finance

 

4

--------------------------------------------------------------------------------